TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00183-CV


John J. Fietsam; and John J. Fietsam, Idividually and dba John J. Fietsam, Inc. and
dba Texbutane Co., Appellants

v.

Lennard Sidney , Appellee




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2001V-231, HONORABLE DANIEL R. BECK, JUDGE PRESIDING




	The district court rendered judgment in this cause on January 30, 2002.  Appellants 
filed a notice of appeal in the district court March 4.  However, on February 28 appellants had timely
filed a motion for new trial or alternatively a motion for rehearing.  See Tex. R. Civ. P. 329b(a).  On
May 13, the clerk of this Court received notice that the district court had vacated its prior judgment
and granted the motion for rehearing. (1) See Tex. R. Civ. P. 329b(c), (d). As a result, there is no final
judgment before this Court.  



	Accordingly, we dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a).


  
					Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   May 31, 2002
Do Not Publish

1.   On May 13 the clerk of this Court received a letter from the district-court clerk containing
this information along with a copy of a letter from the district court to the parties that read, "I have
decided to vacate my current ruling and to grant the Motion for Rehearing.  The matter is set for
rehearing on Friday, June14, 2002, at 9:00 a.m., in the 155th District Courtroom, La Grange, Fayette
County, Texas."